` f 6
Case 2'19-Cv-00326-.]TI\/|-I\/|BN Document 1 Fl|ed 01/16/19 Page 1 0

Pro Se 7 (Rev. 12116) Comp|aint for Employment Discriminati¢m

UNITED STATES DISTRICT COURT

-\"Q
for the
Distn`ct of
Division

CMN.). 19 “00326

00 be filled in by the Clerk’s O/ffice)

 

Stacey G‘rcmq€f

 

 

 

 

 

 

 

 

 

 

(Write the fill name of each plaintij” who is filing this complaint
If the names ofall the plaintiffs cannot fit in the space above,

Plainn_'[)?‘s)

7 F
_ SE n W@§
Jllly Tl‘la.l: (checkane) CS

lease write "see attached" in the s ace and attach an additional
P P

page with the fiill list of names. )

Ten'ebonne General Medical Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dej&ndant¢s)

(Wrt`te the fill name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the /iill list of names.)

)
)
)
)
)
)
)
-v- )
)
)
)
)
)
)
)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

The Parties to This Complaint
A. The Plainfiif(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

needed
Name Stacev S Granger
Street Address _ ` ' ' (PO Box 821)
Citv and Countv Morgan City

 

 

 

 

 

 

 

 

 

f\
state and zip code La. 703 so h F“_XQA/QW_E.__.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone Number (985)498-7816 ‘~§ PfOc¢¢I------»
E~mail Address granger.stacey@yahoo.com '
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defenth is an
individual, a government agency, an organization, or a corporation F or an individual defendant,
include the person’s job or title (:fknawn). Attach additional pages if needed.

Page l of 6

 

Case 2'19-Cv-00326-.]TI\/|-I\/|BN Document 1 Filed 01/16/19 Page 2 of 6

Pro Se 7 (Rev. 12I16) Complaint for Employment Disclimination
jDefendant No. I

 

 

 

 

 

 

 

 

 

 

 

Name Terrebonne General Medical Center
10b Ol' Title (1_']" known)

Street Address 8166 Main Street

City and County Houma

State and Zip Code La 70360

Telephone Number (985)873-4141

E-mail Address (ifknown)

 

Defendant No. 2
Name
10b Or Title (ifknown)
Street Address
Citv and Countv
State and Zip Code
Telephone Number
E-mail Address (ifknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant No. 3
Name
Job or Title (iflmown)
Sn'eet Address
City and County
State and Zip Code
Telephone Number
E-Inajl Address (iflmown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (iflmown)
Street Address
Citv and County
State and Zip Code
Telephone Number
E-mail Address (z_`fknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6

Pro Se 7 (Rev. 12116) Co

Case 2'19-Cv-00326-.]TI\/|-I\/|BN Document 1 Filed 01/16/19 Page 3 of 6

mplaint for Employment Discrimination

C. jPlace of Employment

The address at which I sought employment or was employed by the defendant(s) is

II.

 

 

 

 

 

 

 

 

 

Name Terrebonne General Medical Center
Street Address 8166 Majn Street

City and County Houma

State and Zip Code La. 70360

Telephone Number (985)873-4141

 

 

Basis for Jurisdiction

Thjs action is brought for discrimination in employment pursuant to (check all that apply):

l:|

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title Wl, you must first obtain a
Notice of Right to Sue letter jiom the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

UVote: In order to bring suit in federal district court under the Age Discrimination in
EmploymentAct, you must first file a charge with the Equal Employment Opportunizy
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note.' In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Othel‘ federal law (spect`fy the federal law):

 

 

Relevant Sfate law (specijj), if latown):

 

 

 

 

Relevant city or county law (speczfv, tflmo)m):

 

 

 

 

 

 

Page 3 of 6

Case 2:19-Cv-00326-.]TI\/|-I\/|BN Document 1 Filed 01/16/19 Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

III.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiH` is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiH‘s rights, including

the dates and places of that involvement or conduct. lf more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

I:I Failure to hire me.

PI{ Termination of my employment

[:I Failure to promote me.

l:] F ailure to accommodate my disability.

I:l Unequal terms and conditions of my employment
I:] Retaliation.

I:| Other acts (spe¢ijy):

mote: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
8/2016-12/2016

 

 

 

 

 

 

 

 

 

 

 

C. I believe that defendant(s) (check one):
l:l is/are still committing these acts against me.
>I< is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
I:I race
l:l color
m gender/sex
I:I religion
I:I national origin
l:l age (year ofbirth) (only when asserting a claim of age discrimination )
IX disability or perceived disability (specyj) disability)
legally blind
E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

7 ` f 6
Case 2'19-Cv-00326-.]TI\/|-I\/|BN Document 1 Fl|ed 01/16/19 Page 5 0

Pro Se 7 (Rev. 12/16) Complaint for Employmmt Discl'imination
jl'm legally blind in my right eye with 20/50 vision in my left eye which prevents me from driving at
d

l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVote: As additional support for the jizcts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

 

 

 

 

 

 

 

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendants alleged discriminatory conduct
011 (date)
1 1/2016
B. The Equal Employment Opportimity Commission (check one):
l:] has not issued a Notice of Right to Sue letter.
514 issued a Notice of Right to Sue letter, which I received on (date) 11/15/2018

H
(Note: Attach a copy of the Notice of Right to Sue letter jrom the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

I:l 60 days or more have elapsed.
m less than 60 days have elapsed.

State briefly and precisely what damages or other relief the plaintiti` asks the court to order. Do not make legal
arguments lnclude any basis for claiming that the wrongs alleged are continuing at the present time. lnclude the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts lnclude any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6

` f 6
Case 2'19-Cv-00326-.]TI\/|-I\/|BN Document 1 Fl|ed 01/16/19 Page 6 0

Pro Se 7 (Rev. 12/16) Complaint for Employment Disct'imination
On December 2, 2016 l was terminated from my employer Terrebonne General Medical Center for circumstances

beyond my control. I'm seeking salary compensation base on my salary at the time of $1,860.00 per month for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nonfrivolous argument for extending, modifying or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identitied, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attomey

Dareofsigning: \ l\o ith

 

signature ofPlainu'ff grocery 3 an

Printed Name of Plaintiii` Stacey S Granger

 

 

 

B. For Attomeys

Date of signing:
x

Signature of Attomey

 

 

 

Printed Name of Attomey
Bar Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 6

